Citation Nr: 0830683	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  08-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to August 
1946 and from March 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The veteran's claims file is in the 
jurisdiction of the VA Regional Office in Wichita, Kansas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In an August 1986 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss because the evidence did not show that the 
veteran's bilateral hearing loss was incurred in or 
aggravated by service.  Although provided notice of this 
decision in September 1986, the veteran did not perfect an 
appeal thereof.

2.  In an August 1990 decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss.  Although provided 
notice of this decision in September 1990, the veteran did 
not perfect an appeal thereof.

3.  In a January 2004 decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss.  Although provided 
notice of this decision that same month, the veteran did not 
perfect an appeal thereof.

4.  In an October 2006 decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss.  In a May 2007 
decision, the Board affirmed the October 2006 rating decision 
denying the veteran's claim to reopen the issue of 
entitlement to service connection for bilateral hearing loss.

5.  Evidence associated with the claims file since the 
Board's May 2007 decision declining to reopen the claim of 
service connection for bilateral hearing loss, although new, 
is not material as it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and does not raise a reasonable possibility of 
substantiating the veteran's claim.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to an initial adjudication of the 
veteran's claim, a November 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007), cert. granted __ U.S.L.W. __ (U.S. 
Jun. 16, 2008) (holding that although VCAA notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

The duty to assist the veteran has also been satisfied in 
this case.  In the case of a claim to reopen, "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  
Nevertheless, VA has a duty, in order to assist claimants, to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Although no VA examination was 
provided regarding the merits of the claim for entitlement to 
service connection for bilateral hearing loss, no such 
examination was required because, as indicated below, no new 
and material evidence has been presented.  See 38 C.F.R. § 
3.159(c)(4)(iii).  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 1986 rating decision, the RO denied service 
connection for bilateral hearing loss because the evidence 
did not show that bilateral hearing loss was incurred in or 
aggravated by service.  Although provided notice of this 
decision in September 1986, the veteran did not perfect an 
appeal thereof.  Accordingly, the RO's August 1986 rating 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).  In August 
1990 and January 2004 rating decisions, the RO denied the 
veteran's claims to reopen the issue of entitlement to 
service connection for bilateral hearing loss.  Although 
provided notice of these decisions in September 1990 and 
January 2004, respectively, the veteran did not perfect an 
appeal of these decisions.  Accordingly, the RO's August 1990 
and January 2004 rating decisions are final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  In an October 2006 rating decision, the RO again 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for bilateral hearing loss.  The 
veteran appealed the RO's October 2006 rating decision, and 
in May 2007, the Board issued a decision affirming the RO's 
October 2006 rating decision denying the veteran's claim to 
reopen the issue of entitlement to service connection for 
bilateral hearing loss.  The Board's May 2007 decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1104 (2007).  In a January 2008 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim because the evidence was not new 
and did not raise a reasonable possibility of substantiating 
the claim.  In February 2008, the veteran filed a notice of 
disagreement with regard to the January 2008 rating decision, 
and perfected his appeal in June 2008.

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claims of 
entitlement to service connection bilateral hearing loss.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the May 2007 Board decision is the 
last final disallowance with regard to the veteran's claim, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).

The veteran is seeking to reopen his claim for entitlement to 
service connection for bilateral hearing loss.  He contends 
that this disorder began as a result of noise exposure in 
service.  The underlying basis for the RO's August 1986 
denial of the veteran's claim was that there was no evidence 
that the veteran's bilateral hearing loss was incurred in or 
aggravated by service.

The evidence of record at the time of the Board's May 2007 
decision includes the veteran's claim form, his service 
medical records, VA treatment records, and private medical 
treatment records.  The veteran's service medical records 
reveal that his military occupation specialty was foreman.  
His Form DD 214 also reveals a military occupation specialty 
of demolition.  Although there was evidence of diagnosed 
bilateral hearing loss, there was no evidence that bilateral 
hearing loss was incurred in or otherwise related to the 
veteran's military service.


Evidence submitted after the Board's May 2007 decision 
includes VA treatment records and a Separation Qualification 
Record.  VA treatment records reveal complaints of and 
treatment for bilateral hearing loss and assess the current 
level of the veteran's bilateral hearing loss disability.  
The Separation Qualification Record reveals that the veteran 
was a construction foreman in the Pacific Theater of 
Operations for three months, and that he built pre-fabricated 
buildings and roads.  It also indicates that the veteran's 
military occupation specialties included rifleman, demolition 
specialist, and foreman.

The evidence submitted since the Board's May 2007 decision 
does not demonstrate new and material evidence to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  The Board acknowledges that the evidence submitted 
after the May 2007 decision is new, because it was not 
previously submitted to VA.  38 C.F.R. § 3.156(a).  However, 
the newly submitted evidence is not material to the veteran's 
claim.  38 C.F.R. § 3.156(a).  At the time of the Board's May 
2007 decision, the veteran's claims file contained no 
evidence that his diagnosed bilateral hearing loss was 
incurred in or was otherwise related to service.  The claim 
was ultimately denied in August 1986 because there was no 
evidence that the veteran's bilateral hearing loss was 
incurred in or aggravated by service.  The newly submitted 
evidence demonstrates that the veteran currently has 
bilateral hearing loss and that, based on his military 
occupation specialties, he likely was exposed to noise in 
service.  However, as the newly submitted evidence does not 
indicate that any bilateral hearing loss was incurred in or 
is otherwise related to service, the newly submitted evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.

The Board acknowledges the veteran's representative's 
argument that due process requires VA to provide the veteran 
with a VA examination addressing the etiology of his current 
bilateral hearing loss.  However, VA is not required to 
obtain a VA examination for a claim to reopen a finally 
decided issue unless new and material evidence is presented 
or secured.  38 C.F.R. § 3.159(c)(4)(iii).  As no new and 
material evidence has been presented to reopen the veteran's 
claim, a VA examination is not warranted.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


